DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 6, 7, 12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahvonen et al. (US 2004/0116117 A1, hereinafter “Ahvonen”).
	Regarding claims 1 and 12, Ahvonen teaches an apparatus comprising:
a transceiver that communicates with one or more network functions in a mobile communication network (figs. 4-10), wherein the transceiver receives a request to provide service rules for a user in response to a request received by the mobile communication network from the user to establish a data connection to a data network (e.g., figs. 5, 6, ¶ [0045], The GGSN 440 sends a COPS REQ message with the Binding Information to the PCF 400 in order to obtain relevant policy information. The binding information used here includes the Subscriber identity (IMSI) and the accessed Access Point Name (APN)); and a processor that: identifies one or more service contexts associated with the user, each service context holding information for accessing user information in an application server; retrieves user information by using each of the identified one or more service contexts; and creates one or more service rules by using the retrieved user information, wherein the mobile communication network applies the one or more service rules to configure the data connection requested by the user (figs. 4-10, ¶ [0038], ¶ [0045], The binding information used here includes the Subscriber identity (IMSI) and the accessed APN. ¶ [0049], The PCF 400 may retrieve subscription data from the Subscription Manager Database 420. The subscription data represents information about each subscription that a subscriber has for receiving service sessions from the APNs 100. Each subscriber, who is a user of the UE 160, may have multiple subscriptions each defining different service parameters. The PCF 405 uses the Subscriber identity provided by the GGSN 440 for this purpose. Additionally, PCF 405 may also use the accessed network or server 100 to search for more specific subscription data. ¶ [0050], ¶ [0051], Based on subscription information, as well as the rules stored locally in the local rules repository 425 of the PCF 405, the PCF makes the treatment decision to be allocated. The PCF 405 sends a COPS DEC message, containing decision objects, back to the GGSN 440. A Decision object includes the PDP context QoS class and bit rates, a list of allowed services to be carried by the PDP context, and the QoS class and bit rates for each service).
 	Regarding claims 6 and 17, Ahvonen teaches the apparatus of claim 1, wherein the application server is operated by a third- party service provider and wherein the retrieved user information indicates a subscription type that the user has with the third-party service provider ( ¶ [0037], The network or servers 100 are either service provider networks or service provider servers of diverse designs. ¶ [0038], From the subscription manager database 420, PCF 405 receives subscriber information, which may include subscriber specific information networks or servers 100 providing services to the UE 160, to which the subscriber subscribes to obtain access (for example, streaming services with a maximum bandwidth "X") to the services. The service logic 410 provides service information from the networks or servers 100, including the identification of services and QoS to PCF 405).
 	Regarding claims 7 and 18, Ahvonen teaches the apparatus of claim 1, wherein each of the one or more service rules is associated with an application server providing one or more services, wherein the service rule associated with a particular application server indicates a quality of service level to be applied to traffic associated with the one or more services of the application server (¶ [0038], From the subscription manager database 420, PCF 405 receives subscriber information, which may include subscriber specific information networks or servers 100 providing services to the UE 160, to which the subscriber subscribes to obtain access (for example, streaming services with a maximum bandwidth "X") to the services. The service logic 410 provides service information from the networks or servers 100, including the identification of services and QoS to PCF 405, ¶ [0049], The subscription data represents information about each subscription that a subscriber has for receiving service sessions from the APNs 100. Each subscriber, who is a user of the UE 160, may have multiple subscriptions each defining different service parameters. ¶ [0050], ¶ [0051], Based on subscription information, as well as the rules stored locally in the local rules repository 425 of the PCF 405. A Decision object includes the PDP context QoS class and bit rates, a list of allowed services to be carried by the PDP context, and the QoS class and bit rates for each service).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahvonen in view of Faccin et al. (US 2018/0227743 A1, hereinafter “Faccin”).
 	Regarding claims 2 and 13, Ahvonen teaches the apparatus of claim 1, wherein receiving the request to provide service rules for a user comprises receiving a service rule request from a policy control function in the mobile communication network, as set forth above.
Ahvonen does not explicitly teach the service rule request including at least one of a subscriber permanent identity (“SUPI”) of the user and a data network name (“DNN’”).
However, it is well known in the art to include at least one of SUPI of the user and DNN in a service request, as evidenced by ¶ [0074] and ¶ [0076] (The SM request or PDU session establishment request may include a SUPI, a DNN, an S-NSSAI, a PDU session identifier) of Faccin
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include at least one of SUPI of the user and DNN in the service rule request of Ahvonen to provide sufficient/appropriate information in the request.
8.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahvonen in view of Asano et al. (US 2011/0231920 A1, hereinafter “Asano”).
 	Regarding claims 3 and 14, Ahvonen teaches the apparatus of claim 1, wherein each service context includes a network address of the application server, a user identifier in the application server associated with the user (¶ [0045], The binding information used here includes the Subscriber identity (IMSI) and the accessed APN. ¶ [0047], The APN Network Identifier is a label (for example "corporation" or "service") or a set of labels separated by dots, which is a fully qualified domain name according to the DNS naming conventions (for example "company.com" or "service.company.com")¶ [0048]).
Ahvonen does not explicitly teach  service context includes an access token corresponding to the user identifier for accessing user information stored in the application server.
Asano teaches context includes an identification of the application server, a user identifier in the application server associated with the user and an access token corresponding to the user identifier for accessing user information stored in the application server (figs. 4A and 4B).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include, in each service context, a network address of the application server, a user identifier in the application server associated with the user and an access token corresponding to the user identifier for accessing user information stored in the application server.in the system of Ahvonen to include authentication information for each service.
9.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahvonen in view of Ein-Gil et al. (US 2018/0007099 A1, hereinafter “Ein-Gil”).
 	Regarding claims 4 and 15, Ahvonen teaches the apparatus of claim 1.
Ahvonen does not explicitly teach wherein the processor further creates a service context by requesting the user to authorize the access to information associated with the user that is stored in an application server.
Ein-Gil teaches requesting the user to authorize the access to information associated with the user that is stored in server (¶ [0023], upon requesting access to the user’s data store, the user may be prompted to provide authentication).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to create a service context by requesting the user to authorize the access to information associated with the user that is stored in an application server to enhance system security.
10.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahvonen in view of Ein-Gil as applied to claim 4 above, and further in view of Chenkie (“Angular Authentication: Using the Http Client and Http Interceptors”). 
Regarding claims 5 and 16, Ahvonen in view of Ein-Gil teaches the apparatus of claim 4.
Ahvonen in view of Ein-Gil does not explicitly teach wherein requesting the user to authorize the access to information associated with the user comprises intercepting data traffic of the user and responding to the intercepted traffic with a request to authorize the access to information associated with the user that is stored in an application server.
Teaches intercepting data traffic of the user and responding to the intercepted traffic with a request to authorize the access to information associated with the user that is stored in an application server (page 2, any authentication service should have a few basic methods for allowing users to log in and log out. A method for retrieving a JSON Web Token from wherever it is stored on the client. pages 3-5, 8 ).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to intercept data traffic of the user and respond to the intercepted traffic with a request to authorize the access to information associated with the user that is stored in an application server in the system of Ahvonen in view of Ein-Gil to simplify the authentication process.
11.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahvonen in view of Bittfield et al. (US 10,164,934 B1, hereinafter “Bittfield”).
 	Regarding claims 8 and 19, Ahvonen teaches the apparatus of claim 7.
Ahvonen does not explicitly teach wherein the service rule associated with a particular application server indicates an improved quality of service level in response to a subscription type that the user has with a service provider associated with the application server meeting a predetermined requirement.
Bittfield teaches wherein the service rule indicates an improved quality of service level in response to a subscription type that the user has with a service provider meeting a predetermined requirement (col. 12, lines 56-63, a level of the user's subscription may impact the QoS or bit rate assigned to the user device, where a user device having a higher level subscription than another user device may be allocated a AMBR that allows for higher bit rates, or may be allocated a QoS that provides the user device with an enhanced user experience compared to QoS allocated to user devices having a lower level subscription).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to indicates an improved quality of service level in response to a subscription type that the user has with a service provider associated with the application server meeting a predetermined requirement in the system of Ahvonen to improve QoS. 
12.	Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahvonen in view of Tapia (US 9,667,805 B2).
 	Regarding claims 9, 10, and 20, Ahvonen teaches the apparatus of claim 1, wherein each of the one or more service rules is associated with an application server providing one or more services, as set forth above.
Ahvonen does not explicitly teach wherein the service rule associated with a particular application server indicates a charging rate to be applied to traffic associated with the one or more services of the application server.
	Tabia teaches wherein the service rule associated with a particular application server indicates a reduced charging rate in response to a subscription type that the user has with a service provider associated with the application server meeting a predetermined requirement (fig. 5, col. 10, lines 51-62, determine that the historical data or current activity data match a reduced service availability profile. Reduced availability profile may be specific to the customer service plan. Provide discounted service offering based on the determined match).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to associate service rule to indicate a reduced charging rate in response to a subscription type that the user has with a service provider associated with the application server meeting a predetermined requirement in the system of Ahvonen to enhance industrial applicability (col. 1, lines 14-21, col. 3, lines 49-54 of Tapia).
	Regarding claim 11, Ahvonen teaches the apparatus of claim 1.
Ahvonen does not explicitly teach wherein the retrieved user information indicates one or more of: user preferences, usage activity for a service provided by the application server, and social network activity of the user.
Tapia teaches retrieved user information indicates one or more of: user preferences, usage activity for a service provided by the application server, and social network activity of the user (col. 10, lines 51-62, determine that the historical data or current activity data match a reduced service availability profile. Reduced availability profile may be specific to the customer service plan. Provide discounted service offering based on the determined match).
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to retrieve user information indicating one or more of: user preferences, usage activity for a service provided by the application server, and social network activity of the user in the system of Ahvonen to further enhance industrial applicability (col. 1, lines 14-21, col. 3, lines 49-54 of Tapia).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477